Citation Nr: 0426387	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for patellofemoral pain syndrome with anterior 
cruciate ligament (ACL) deficiency.

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision that denied an 
increased disability rating in excess of 10 percent for 
patellofemoral pain syndrome with ACL deficiency, and denied 
a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected right knee disorder, and entitlement to a 
TDIU rating.  In support of his claim, the RO has obtained VA 
medical treatment records dating from August 1997 to April 
2001.  The veteran also underwent a VA examination for joints 
in January 2001.

In November 2001, the veteran filed his notice of 
disagreement.  In it, he stated that he was scheduled to 
undergo reconstructive knee surgery on December 11, 2001.  
Treatment records relating to this surgery, or any attempts 
by the RO to obtain these records, are not contained in the 
veteran's claims folder.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, the RO 
should obtain the veteran's recent medical treatment records, 
and schedule him for a VA examination to determine the 
current severity of his service-connected right knee 
disorder.



Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for his right knee 
disorder since November 1999, and he 
should execute necessary records-release 
forms.  The RO should attempt to obtain 
copies of the related medical records 
which have not previously been obtained.

2.  The veteran should be asked to 
complete and return to the RO an updated 
VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on 
Unemployability.

3.  The RO should arrange for the 
appropriate VA examination to determine 
the current severity of the service-
connected patellofemoral pain syndrome 
with ACL deficiency and its effect on the 
ability of the veteran to carry on 
substantially gainful employment.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected right knee 
disorder.  The examiner should report the 
range of motion in the right knee in 
degrees.  The examiner should also 
determine whether the right knee 
condition is manifested by instability, 
weakened movement, excess fatigability, 
or incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of instability or 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.
The examiner should also comment 
specifically on the effect, if any, of 
the right knee condition on the ability 
of the veteran to carry on (a) sedentary 
work in general, (b) sedentary work at a 
desk, (c) sedentary work requiring some 
physical exertion, such as driving a bus, 
and (d) physical work requiring standing, 
or stooping, or lifting or carrying 
weight, or walking, or like exertions.  

4.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the veteran's claims for 
an increased rating in excess of 10 
percent for service-connected 
patellofemoral pain syndrome with ACL 
deficiency, and for a TDIU rating, taking 
into account all the evidence.  If any 
claim remains denied, the veteran should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




